     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


GRIGORY KOGAN,                               3:19-cv-02031-BR

          Plaintiff,                         OPINION AND ORDER

v.

VOXTEL, INC., a Delaware
corporation,

          Defendant.

JOSE KLEIN
RUSSELL GOMM
Klein Munsinger LLC
600 N.W. Naito Pkwy, Suite G
Portland, OR 97209

          Attorneys for Plaintiff

DANIEL P. LARSEN
ALEXANDRA M. SHULMAN
Buchalter Ater Wynne
1331 N. W. Lovejoy St., Suite 900
Portland, OR 97209

          Attorneys for Defendant

BROWN, Senior Judge.

     This matter comes before the Court on Defendant Voxtel,

Inc.'s Motion (#5) to Dismiss Complaint.         The Court concludes

the record is sufficiently developed that oral argument is not

1 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 2 of 12




required.

     For the reasons set forth below, the Court GRANTS

Defendant's Motion to Dismiss.



                               BACKGROUND

     The following facts are taken from Plaintiff's Complaint:

     In 2011 Plaintiff Grigory Kogan began working as an

Integrated Circuit Principal Engineer for Defendant.             Plaintiff

alleges he was Defendant's "most senior and most advanced

engineer," and his supervisors and other engineers "were not

competent to critique his engineering expertise."

     In January 2017 Plaintiff suffered a stroke that impaired

the use of his right-side extremities and partially impaired his

speech.   Plaintiff's physician recommended Plaintiff work from

home because of his mobility impairments.

     In Spring 2017 after his initial recovery, Plaintiff

requested to work from home to accommodate his disability.

Defendant agreed.   Plaintiff began to perform his job from home.

     In 2019 Plaintiff worked on a project that was

"substantially larger and more complicated than normal Voxtel

projects."   Other work that was usually Plaintiff's sole

responsibility was divided and delegated to others.             Plaintiff



2 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 3 of 12




alleges in the course of working on this project "normal

development issues arose," "more of his co-workers than usual

were privy to the messy reality of how large design projects"

were handled, and his coworkers and supervisors "were more

exposed than they were accustomed to the ebb and flow of

progress in projects of this magnitude."         Plaintiff alleges his

coworkers and supervisors "incorrectly assumed that the project

was going awry due to some deficit of [Plaintiff] caused by his

stroke."

     On June 28, 2019, Defendant terminated Plaintiff's

employment.

     On December 13, 2019, Plaintiff filed a Complaint in this

court.   Plaintiff alleges:    (1) Defendant terminated him in

violation of Oregon Revised Statutes § 659A.112 that prohibits

disability discrimination, (2) Defendant failed to provide

reasonable accommodation for Plaintiff's disability in violation

of Oregon Revised Statutes § 659A.118, and (3) Defendant failed

to engage in the interactive process to determine whether

accommodation could be made for Plaintiff's disability as

required by Oregon Revised Statutes § 659.112 and Oregon

Administrative Regulations.

     On February 20, 2020, Defendant filed a Motion to Dismiss



3 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11    Filed 05/12/20   Page 4 of 12




Plaintiff's Complaint on the ground that Plaintiff fails to

state a claim.



                               STANDARDS

     To survive a motion to dismiss a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

for relief that is plausible on its face.”          Bell Atlantic v.

Twombly, 550 U.S. 544, 545 (2007).         A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.              Id. at 556.

“The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.”         Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)(quoting Twombly, 550 U.S. at 546).             When a

complaint is based on facts that are “merely consistent with” a

defendant's liability, it “stops short of the line between

possibility and plausibility of entitlement to relief.”               Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 557).              See also

Bell Atlantic, 550 U.S. at 555-56.         The court must accept as

true the allegations in the complaint and construe them in favor

of the plaintiff.   Din v. Kerry, 718 F.3d 856, 859 (9th Cir.



4 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 5 of 12




2013).   Nonetheless, the court is not bound to "accept as true a

legal conclusion couched as a factual allegation."            Papasan v.

Allain, 478 U.S. 265, 286 (1986).      See also, Godecke v. Kinetic

Concepts, Inc., 937 F.3d 1201, 1205 (9th Cir. 2019).

     The pleading standard under Federal Rule of Civil Procedure

8 “does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.”     Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 555).     See also Federal Rule of Civil Procedure 8(a)(2).

“A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Id. (citing Twombly, 550 U.S. at 555).        A complaint also does

not suffice if it tenders “naked assertion[s]” devoid of

“further factual enhancement.”      Id. at 557.



                               DISCUSSION

     Defendant contends the Court should dismiss Plaintiff's

Complaint on the grounds that (1) Plaintiff does not plausibly

allege he was terminated because of his disability,

(2) Plaintiff does not plausibly allege he requested a

reasonable accommodation that triggered Defendant's duty to

engage in the interactive process, and (3) Plaintiff does not



5 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 6 of 12




plausibly allege a reasonable accommodation was required because

Plaintiff performed his duties at home without any further

accommodation.

I.   Plaintiff has not alleged facts to support a plausible
     claim that Defendant terminated Plaintiff based on his
     disability.

     To state a claim for disability discrimination, Plaintiff

must allege facts showing that (1) he is disabled, (2) he is

qualified, and (3) he suffered an adverse employment action

because of his disability.     See Snead v. Metro. Prop. & Cas.

Ins. Co., 237 F.3d 1080, 187 (9th Cir. 2001).          The parties

appear to agree that the first two elements are not at issue,

and, therefore, the only dispute is whether Plaintiff has

alleged facts that plausibly establish the causal element of his

claim.

     In Sheppard v. David Evans & Associates the Ninth Circuit

articulated the required pleading standard as follows:

          Federal Rule of Civil Procedure 8(a)(2) requires that
          each claim in a pleading be supported by “a short and
          plain statement of the claim showing that the pleader
          is entitled to relief.” Under this rule, a claim must
          contain “more than labels and conclusions” or a
          “formulaic recitation of the elements of a cause of
          action.” Bell Atlantic Corp. v. Twombly, 550 U.S.
          544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
          Instead, to satisfy Rule 8(a)(2), a “complaint must
          contain sufficient factual matter, accepted as true,
          to state a claim to relief that is plausible on its
          face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129


6 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 7 of 12




           S.Ct. 1937, 173 L.Ed.2d 868 (2009) (internal quotation
           marks omitted).

694 F.3d 1045, 1048 (9th Cir. 2012).       Although this standard

does not require a complaint to contain “detailed factual

allegations,” it does require a claim to be “plausible on its

face.”   Id. at 1048-49.     The mere recitation of "legal

conclusions couched as factual allegations" is insufficient.

Papasan, 478 U.S. at 286.

     Plaintiff acknowledges Defendant provided a reasonable

accommodation for Plaintiff's disability following his stroke by

allowing him to work from home.      Plaintiff alleges he

"successfully perform[ed] his job duties" from home and states

he continued to perform his job adequately through 2018 and into

2019 before he was terminated due to errors in his work.

Plaintiff, however, alleges he was terminated "for perceived

issues" that Defendant "incorrectly" believed "were a direct

consequence" of Plaintiff's stroke; i.e., that Defendant

"incorrectly assumed" Plaintiff's errors were from cognitive

defects due to his stroke.     Although Plaintiff alleges Defendant

"incorrectly assumed" Plaintiff's errors were the result of his

stroke, he does not allege any facts to support his allegation.

     Based on the current pleadings, therefore, the Court

concludes Plaintiff has failed to allege sufficient facts to


7 – OPINION AND ORDER
      Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 8 of 12




support a plausible claim that he was terminated because of his

disability.

II.   Plaintiff has not alleged sufficient facts to support a
      plausible claim that Defendant failed to provide Plaintiff
      with reasonable accommodation or failed to engage in the
      interactive process.

      A.   Plaintiff's Claim for Failure to Accommodate

           Defendant asserts an employer is liable for failure to

accommodate only if "modifications or adjustments" could have

been made to "the work environment, or to the manner or

circumstances under which a position is customarily performed,

that enable a qualified employee or applicant with a disability

to perform the position's essential functions."              See Oregon

Administrative Rule 839-006-0206(1)(defining "reasonable

accommodation").    Defendant contends Plaintiff did not require

any reasonable accommodation other than to work from home, which

Defendant permitted.

           Plaintiff alleges he "was disabled and/or Defendant

regarded him as disabled due to medical conditions that

substantially limited one or more of Plaintiff's major life

activities," and Defendant "failed to provide a reasonable

accommodation."    The only disability that Plaintiff alleges is

his 2017 stroke, and, as Plaintiff acknowledges, Defendant

authorized Plaintiff to work from home as an accommodation for


8 – OPINION AND ORDER
       Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 9 of 12




that disability.

             Although Plaintiff alleges he "continued to fulfill

his job duties" until he was terminated, Plaintiff contends

Defendant "believed" Plaintiff was "suffering from performance

deficits caused by his stroke."        Plaintiff, however, fails to

allege any further accommodation that was necessary to allow him

to perform the essential functions of his job.

             Based on Plaintiff's current allegations, the Court

concludes Plaintiff has failed to allege sufficient facts to

state a plausible claim for Defendant's failure to accommodate

him.

       B.    Plaintiff's Claim for Failure to Engage in the
             Interactive Process

             Defendant contends the duty to engage in the

interactive process was not triggered because Plaintiff never

requested a reasonable accommodation other than the

accommodation that Defendant provided.          In response, Plaintiff

contends Defendant knew Plaintiff was disabled and "may need"

accommodation, and, therefore, Defendant was responsible to

initiate the interactive process even without a request by

Plaintiff.

             An "employer may be held liable [when] it fails or

refuses to engage in an 'interactive process' with a disabled


9 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20    Page 10 of 12




employee to identify reasonable accommodations which would allow

the employee to perform essential job duties."              Benz v. W. Linn

Paper Co., 803 F. Supp. 2d 1231, 1257 (D. Or. 2011).              The

interactive process is "triggered by an employee's request for

an accommodation."    Id.    Employers, however, "cannot assume

employees are disabled and need accommodation." Id.

          In Brown v. Lucky Stores, Inc., the Ninth Circuit

recognizes the general rule that an employer does not have a

duty to accommodate an employee until the employee asks, but the

Court noted:

                The exception to this general rule arises only
                when the employer (1) knows that the employee has
                a disability, (2) knows, or has reason to know,
                that the employee is experiencing workplace
                problems because of the disability, and
                (3) knows, or has reason to know, that the
                disability prevents the employee from requesting
                a reasonable accommodation.

246 F.3d 1182, 1188 (9th Cir.2001).        Here Plaintiff does not

allege facts that meet these requirements.

          Plaintiff alleges he "had a disability that was known

to Defendant, and Plaintiff requested reasonable accommodation

for his condition."    Such an allegation, however, simply states

a "legal conclusion couched as factual allegations."

Plaintiff's only alleged disabilities were mobility and speech

issues caused by his stroke, for which Defendant provided an


10 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 11 of 12




accommodation.   Plaintiff does not allege facts that establish

he requested any additional accommodation.

          Plaintiff, nevertheless, contends an employer has a

duty to engage in the interactive process when the employer

believes the employee is impaired and may need accommodation

even if the employee does not believe he is impaired.              Here,

however, Plaintiff specifically alleges he was able to perform

the essential functions of his job and that it was his coworkers

and supervisors who "incorrectly assumed" his errors were caused

by his stroke.

          Based on these allegations, the Court concludes

Plaintiff has failed to allege sufficient facts to support a

plausible claim that Defendant wrongfully failed to engage in

the interactive process.



                               CONCLUSION

     For these reasons, the Court concludes Plaintiff fails to

allege sufficient facts in his Complaint that support plausible

claims that Defendant engaged in disability discrimination,

failed to accommodate Plaintiff, and/or failed to engage in the

interactive process as required under federal law.             Accordingly,

the Court GRANTS Defendant's Motion to Dismiss and



11 – OPINION AND ORDER
     Case 3:19-cv-02031-BR   Document 11   Filed 05/12/20   Page 12 of 12




dismisses without prejudice each of Plaintiff's claims against

Defendant.

     The Court, however, GRANTS Plaintiff leave to file an

amended complaint no later than June 5, 2020, to cure the

deficiencies as set out in this Opinion and Order.

     IT IS SO ORDERED.

     DATED this 12th day of May, 2020.


                                  /s/ Anna J. Brown
                             ___________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




12 – OPINION AND ORDER
